Citation Nr: 1309568	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, service connection for PTSD.  

In November 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Nashville, Tennessee.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Review of the claims file reveals that the Veteran was involved in a motor vehicle accident during active duty service in May 1964, during which her head was cut.  She states that she was hospitalized for five days secondary to this and other trauma sustained in the motor vehicle accident.  

Service treatment records confirm the onset of frequent and severe headaches in June 1964.  Service treatment records also include a June 1966 record of a mental hygiene visit.

In October 1966 the Veteran separated from active duty service.  In November 2007 she filed her claim for service connection.  In a rating decision in July 2008 she was awarded service connection for "post concussion headaches (residuals of a car accident)."



In August 2008 the Veteran was accorded a neuropsychological examination regarding her claim for service connection for a psychiatric disorder.  Diagnosis was adjustment disorder with mixed anxiety and depressed mood.  Unfortunately, no mention was made in the examination report of the 1964 motor vehicle accident, and an opinion as to whether the Veteran's psychiatric disorder was related to service was not proffered.

In February 2009 the Veteran was diagnosed by a private provider as having PTSD secondary to military sexual trauma (and VA medical records dated in 2010 and 2011 show treatment for PTSD); however, the Veteran does not have a confirmed in-service stressor, and in fact concedes that the in-service events she complains of cannot now be verified because she did not report them at the time..

In June 2010 the Veteran was accorded another VA psychiatric examination.  Again, no mention was made of the in-service motor vehicle accident, although the examiner did note that the Veteran had been involved in a car accident in 1974.  Axis I diagnosis was adjustment disorder with depressed mood and anxiety, and Axis II diagnosis was histrionic personality traits.  The examiner noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  He also stated that the Veteran's personality disorder was not incurred in or caused by service.  He did not, however, provide an opinion regarding the Axis I diagnosis of adjustment disorder with depressed mood and anxiety.  

In addition to the foregoing, a VA psychiatric consult in February 2011 also yielded a diagnosis of adjustment disorder with depressed mood and panic attacks; however, the physician did not state whether the disorder was related to service.  In accordance with Barr v. Nicholson, remand for an opinion as to whether the Veteran's adjustment disorder is related to service is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or cannot be provided).  

On remand relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all of her mental health care providers.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records are not obtainable, the Veteran should be notified of such. 

In addition, relevant VA treatment records dating since June 2011 should be obtained from the VA Medical Center in Memphis, Tennessee, to include associated clinics.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to obtain an opinion as to whether a current psychiatric disability (other than a personality disorder) is related to service.  All tests deemed necessary should be conducted and the results reported.  The claims file must be reviewed by the examiner in conjunction with the examination.


Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as 
likely as not (a 50% probability) that the Veteran's diagnosed adjustment disorder with depressed mood and anxiety/panic attacks, or other psychiatric disorder found during the examination (other than a personality disorder), is related to service.  

In formulating the opinion, the examiner should note that the Veteran sustained trauma to her head in a motor vehicle accident during service, but the alleged military sexual trauma has not been corroborated.

A rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state, and explain why that is so.

3.  After completing the above development, and any other development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


